Almand, Chief Justice.
This appeal is from an order in a habeas corpus proceeding remanding the appellant to the custody of the warden of the Georgia State Prison.
In his petition for the writ of habeas corpus, appellant alleged that he was being illegally detained, by the defendant warden as a result of his conviction for murder in Meriwether Superior Court on May 19, 1969, and a sentence of life imprisonment. He asserted that his constitutional rights were violated in that (a) he was denied the right of counsel though he requested the appointment of counsel; and (b) the officer who arrested him did not have a warrant.
After a hearing the trial judge, in his order denying the writ, found as a matter of fact and law that the appellant at his trial was represented by counsel and none of his constitutional rights were denied.
On review of the record, we conclude that the order of the trial judge was correct and it is

Affirmed.


All the Justices concur.